 

COLFAX CORPORATION

 

AMENDED AND RESTATED EXCESS BENEFIT PLAN

 

Effective January 1, 2013

 

 

 

 

TABLE OF CONTENTS

 

  Page ARTICLE 1 Definitions 1     ARTICLE 2 Selection, Enrollment, Eligibility
6     ARTICLE 3 Deferral Elections 7     ARTICLE 4 Short-Term Payout;
Unforeseeable Financial Emergencies 12     ARTICLE 5 Benefits 13     ARTICLE 6
Beneficiary Designation 15     ARTICLE 7 Leave of Absence 16     ARTICLE 8
Termination, Amendment or Modification 17     ARTICLE 9 Administration 18    
ARTICLE 10 Other Benefits and Agreements 18     ARTICLE 11 Claims Procedures 19
    ARTICLE 12 Trust 19     ARTICLE 13 Miscellaneous 20

  

-i-

 

 

COLFAX CORPORATION

AMENDED AND RESTATED EXCESS BENEFIT PLAN

 

Effective January 1, 2013

 

Purpose

 

This Colfax Corporation Amended and Restated Excess Benefit Plan (the “Plan”) is
established to provide specified benefits to a select group of management and
highly compensated Employees of Colfax Corporation and its Affiliates for the
purpose of providing maximum compensation deferrals, matching contributions and
a two percent (2%) Company contribution to enhance retirement savings. The Plan
was originally adopted effective December 1, 2005 with respect to pay received
on or after January 1, 2006. The Plan was subsequently amended and restated
effective January 1, 2008 to comply with the final regulations promulgated under
Section 409A of the Code. This amended and restated Plan is hereby adopted
effective January 1, 2013, with respect to pay received on or after January 1,
2013. The amended and restated Plan modifies the matching contributions and
other Company contributions available under the Plan and provides that
Participants must affirmatively make deferral and distribution elections during
each Plan enrollment period. . The Plan is intended to provide benefits similar,
but in addition, to benefits under the Colfax Corporation 401(k) Savings Plan
Plus (the “401(k) Plan”). The Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

 

This Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.

 

ARTICLE 1
Definitions

 

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Deferral Account balance
(ii) the Two Percent Company Contribution Account balance and (iii) the Company
Matching Contribution Account balance. The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her Beneficiary, pursuant to the Plan.

 

1.2“Affiliate” means any person with whom the Company would be considered a
single employer under Code Sections 414(b) or (c) so as to fall within the
definition of “service recipient” in Treasury Regulations section 1.409A-1(g).
For purposes of determining a Separation from Service, the definition of
Affiliate shall take into account the modifications specified in Treasury
Regulations section 1.409A-1(h)(3).

 

-1-

 

 

 

1.3“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with the Plan,
calculated as follows: (i) for the first annual installment, the vested Account
Balance of the Participant shall be calculated as of the close of business on or
around the last business day of the month preceding the month in which
distribution commences, and (ii) for remaining annual installments, the vested
Account Balance of the Participant shall be calculated on or around each
applicable anniversary date thereafter. Each annual installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects a ten (10) year
Annual Installment Method, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition. The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition.

 

1.4“Beneficiary” shall mean the person or persons, designated in accordance with
Article 6, that are entitled to receive benefits under the Plan upon the death
of a Participant.

 

1.5“Beneficiary Designation Form” shall mean the form established from time to
time by the Company that a Participant completes, signs and returns to the
Company to designate one or more Beneficiaries.

 

1.6“Bonus Compensation” shall mean, with respect to a Participant, (i) the
Participant’s annual incentive bonus payable during the calendar year with
respect to services as an Employee during the prior year or (ii) the
Participant’s long-term incentive bonus, if applicable, payable during the
calendar year with respect to services as an Employee during a prior period
longer than a year.

 

1.7“Change in Control” shall mean an event that constitutes a “change in control
event” within the meaning of Treasury Regulations §1.409A-3(i)(5) and in
accordance with the default rules thereunder.

 

1.8“Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.9“Company” shall mean Colfax Corporation, a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.

 

1.10“Company Matching Contribution Account” shall mean Company Matching
Contribution Amounts, plus (i) amounts credited in accordance with all the
applicable crediting provisions of the Plan that relate to the Participant’s
Company Matching Contribution Account, less (ii) all distributions made to the
Participant or his or her Beneficiary pursuant to the Plan that relate to the
Participant’s Company Matching Contribution Account.

 

-2-

 

 

1.11“Company Matching Contribution Amount” shall mean, with respect to each Plan
Year, the Company’s contribution to a Participant’s Company Matching
Contribution Account equal to the amount determined by applying the rate of
matching contribution applied under the 401(k) Plan to the Participant’s Total
Deferral Amount under the Plan for such year, and reducing that amount by the
matching contribution to be credited to the Participant under the 401(k) Plan.
Notwithstanding any provision to the contrary herein, the Company reserves the
right to adjust the rate of matching contribution to be applied under the Plan
for subsequent years, without notice.

 

1.12“Compensation” shall be defined in the same manner as it is under Article
1.1, “Compensation,”" in the 401(k) Plan, but excluding any Bonus Compensation.

 

1.13“Deferral Account” shall mean (i) the sum of all of a Participant’s Net
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of the Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to the Plan that relate to his or her Deferral Account.

 

1.14“Disability Benefit” shall mean the benefit set forth in Section 5.3.

 

1.15“Disabled” shall mean a Participant can no longer continue in the service of
his or her employer because of a mental or physical condition that is likely to
result in death or is expected to continue for a period of at least twelve (12)
months. A Participant shall be considered Disabled only if he or she meets one
or more of the following criteria:

 

(a)He or she is eligible to receive a disability benefit under the terms of the
Social Security Act.

 

(b)He or she is eligible to receive a benefit under his or her employer's long
term disability plan.

 

(c)The Company determines based on a written certificate of a physician
acceptable to it that he or she is Disabled and, as a result, unable to engage
in any substantial gainful activity.

 

1.16“Election Form” shall mean the form established from time to time by the
Company that a Participant completes, signs and returns to the Company to make a
deferral election with respect to Compensation or Bonus Compensation under the
Plan.

 

1.17“Employee” shall mean a person who is an employee of the Company or its
Affiliate.

 

1.18“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

-3-

 

 

1.19“401(k) Plan” shall mean the Colfax Corporation 401(k) Savings Plan Plus.

 

1.20“Key Employee” shall mean, in the event that the Company has stock which is
publicly traded on an established securities market or otherwise, “key employee”
within the meaning of Code Section 409A, unless otherwise stated in this Plan.

 

1.21“Net Deferral Amount” shall have the meaning set forth in Section 3.3.

 

1.22“Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs an
Election Form and a Beneficiary Designation Form, (iv) whose signed Election
Form and Beneficiary Designation Form are accepted by the Company, and (v) who
commences participation in the Plan. A spouse or former spouse of a Participant
shall not be treated as a Participant in the Plan or have an Account Balance
under the Plan, even if he or she has an interest in the Participant’s benefits
under the Plan as a result of applicable law or property settlements resulting
from legal separation or divorce.

 

1.23“Performance-Based Compensation” shall mean compensation the entitlement to
which or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Company in
accordance with Treasury Regulations §1.409A-1(e). For this purpose,
organizational or individual performance criteria are considered pre-established
if established in writing by not later than 90 days after the commencement of
the period of service to which the criteria relates, provided that the outcome
is substantially uncertain at the time the criteria are established.

 

1.24“Plan” shall mean this Colfax Corporation Amended and Restated Excess
Benefit Plan, as amended from time to time.

 

1.25“Plan Benefit” shall mean the benefit set forth in Section 5.1.

 

1.26“Plan Year” shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year.

 

1.27“Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Section 5.2.

 

1.28“Regular Separation from Service” means a Separation from Service for a
reason other than death or becoming Disabled.

 

1.29“Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations §1.409A-1(h) and in accordance with the default
rules thereunder, which includes termination of a Participant’s employment with
the Company or its Affiliate, whether voluntarily or involuntarily, by reason of
death, retirement, becoming Disabled, resignation or discharge. Transfer to
employment with an Affiliate shall not be treated as a Separation from Service.

 

-4-

 

 

1.30“Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.31“Termination Date” means the date the Participant has a Separation from
Service.

 

1.32“Two Percent Company Contribution Account” shall mean Two Percent Company
Contribution Amounts, plus (i) amounts credited in accordance with all the
applicable crediting provisions of the Plan that relate to the Participant’s Two
Percent Company Contribution Account, less (ii) all distributions made to the
Participant or his or her Beneficiary pursuant to the Plan that relate to the
Participant’s Two Percent Company Contribution Account.

 

1.33“Two Percent Company Contribution Amount” shall mean, with respect to each
Plan Year, the Company’s contribution to a Participant’s Two Percent Company
Contribution Account equal to (i) two percent (2%) of the amount of the
Participant’s Compensation and Bonus Compensation payable during such year,
minus (ii) the amount credited for the year to the Participant’s account under
Article VI of the 401(k) Plan as a non-elective employer contribution.

 

1.34“Total Deferral Amount” shall mean that portion of a Participant’s
Compensation and Bonus Compensation, if any, that a Participant elects to have
deferred under the Plan and the 401(k) Plan for any one Plan Year. The Total
Deferral Amount shall equal the sum of all amounts of Compensation and Bonus
Compensation to be deferred under the Plan and the 401(k) Plan for a Plan Year.

 

1.35“Trust” shall mean one or more rabbi trusts established by the Company in
accordance with Article 12 of the Plan as amended from time to time.

 

1.36“Unforeseeable Financial Emergency” shall mean a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to subsections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

-5-

 

 

ARTICLE 2
Selection, Enrollment, Eligibility

 

2.1Selection by Company. Participation in the Plan shall be limited to those
Employees who (i) are officers or other select managerial employees and
(ii) are, upon recommendation of the Company, approved for such participation by
the Company, in its sole discretion.

 

2.2Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Company, an Election Form and
a Beneficiary Designation Form, all within 30 days (or such shorter time as the
Company may determine) after he or she is selected to participate in the Plan,
in accordance with the requirements of this Article 2 and Section 3.1(a). In
addition, the Company shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

2.3Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in the
Plan and required by the Company, including returning all required documents to
the Company within thirty (30) days (or such shorter time as the Company may
determine) after he or she is selected to participate in the Plan, in accordance
with the requirements of this Article 2 and Section 3.1(a), that Employee shall
commence participation in the Plan on the first day of the month following the
month in which the Employee completes all enrollment requirements. If an
Employee fails to meet all such requirements within the period required, that
Employee shall not be eligible to participate in the Plan until the first day of
the Plan Year following the delivery to and acceptance by the Company of the
required documents.

 

2.4Termination of Deferrals. If the Company determines in good faith that a
Participant no longer qualifies as a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Company
shall have the right, in its sole discretion, to prevent the Participant from
making deferral elections for future calendar years. For the avoidance of doubt,
any such action by the Company shall have no effect on the Participant’s
deferral election for the current calendar year, which election, except as set
forth in Section 4.3, shall remain irrevocable.

 

-6-

 

 

ARTICLE 3
Deferral Elections

 

3.1Elections to Defer Compensation.

 

(a)Deferral Election for Compensation. In connection with a Participant’s
commencement of participation in the Plan, a Participant may elect to defer
Compensation by filing with the Company an Election Form that conforms with the
requirements of Article 2 within the time period specified in Section 2.3. If a
Participant does not make a deferral election with respect to the first Plan
Year with respect to which the Participant is eligible to participate in the
Plan, the Participant may elect to defer Compensation for any subsequent Plan
year by filing with the Company an Election Form that conforms with the
requirements of Article 2 before the start of that Plan Year.



 

(b)Amount of Deferral. Subject to Section 3.3, the amount of Compensation that a
Participant may elect to defer is such Compensation received after the date on
which the deferral election is effective, and may be an integral percentage, as
selected by the Participant, which shall not exceed fifty percent (50%) of the
Participant’s Compensation; provided that the total amount deferred by a
Participant shall be limited in any calendar year, if necessary, to satisfy
FICA, income tax, and employee benefit plan withholding requirements as
determined in the sole and absolute discretion of the Company.

 

(c)Duration of Compensation Deferral Election. A Participant’s election to defer
Compensation is effective only with respect to Compensation earned after the
date on which the election is effective and, except as set forth in Section 4.3,
is irrevocable with respect to Compensation earned in the Plan Year for which
the election is made. A Participant must make a new deferral election for each
subsequent Plan Year by filing a new Election Form with the Company prior to the
beginning of such Plan Year, at such time as the Company may require, which
election shall be effective on the first day of the next following Plan Year.

 

3.2Elections to Defer Bonus Compensation. Subject to Section 3.3, in connection
with a Participant’s commencement of participation in the Plan, and subject to
the final sentence of this Section 3.2, a Participant may elect to defer up to
fifty percent (50%) of his or her Bonus Compensation payable during a calendar
year, by completing and filing an Election Form with the Company during the
enrollment period established by the Company for deferral of that Bonus
Compensation; provided that the total amount deferred by a Participant shall be
limited in any calendar year, if necessary, to satisfy FICA, income tax, and
employee benefit plan withholding requirements as determined in the sole and
absolute discretion of the Company. For any Bonus Compensation that is
Performance-Based Compensation, the enrollment period shall end no later than
six (6) months prior to the end of the performance measurement period and, to
the extent required by Code Section 409A, deferral elections for Bonus
Compensation that is not Performance-Based Compensation shall be made no later
than the year prior to the year in which the services relating to the Bonus
Compensation are performed.

 

Except as set forth in Section 4.3, a Bonus Compensation deferral election made
by a Participant shall become irrevocable as of the close of the enrollment
period applicable to such Bonus Compensation and established by the Company in
accordance with the preceding paragraph. The Bonus Compensation deferral
election may be revoked in writing up to the end of the applicable enrollment
period by completing and submitting a revocation prior to the enrollment-period
close.

 

-7-

 

 

3.3Net Deferral Amount. Notwithstanding anything to the contrary in this Article
3, the actual amount that will be deferred from a Participant’s Compensation and
Bonus Compensation, if any, under the Plan in any Plan Year is the Participant’s
Net Deferral Amount. The Net Deferral Amount for any Plan Year shall be equal to
the Total Deferral Amount that a Participant elects to defer for such year,
reduced by the amount of elective deferrals credited to the Participant’s
account under the 401(k) Plan for such year. In the event of a Participant’s
Separation from Service prior to the end of a Plan Year, such year’s Net
Deferral Amount shall be the actual amount withheld prior to such event.

 

3.4Withholding of Net Deferral Amounts. For each Plan Year, the Net Deferral
Amount shall be withheld from each regularly scheduled payroll in equal amounts,
as adjusted from time to time for increases and decreases in Compensation, and
from each payment of Bonus Compensation for which a timely Election Form has
been filed with the Company. In accordance with Sections 3.1 and 3.2, a
Participant must complete separate Election Forms for the deferral of
Compensation and Bonus Compensation, except with respect to amounts payable in
2006 through 2009, for which separate elections for the deferral of Compensation
and Bonus Compensation may be made, in the Company's sole discretion, on the
same Election Form, or as otherwise provided by the Company.

 

3.5Annual Company Contributions. For each Plan Year, the Company will credit (a)
each Participant’s Company Matching Contribution Account with the Company
Matching Contribution Amount and (b) each Participant’s Two Percent Company
Contribution Account with the Two Percent Company Contribution Amount.

 

3.6Vesting .

 

(a)A Participant shall at all times be 100% vested in his or her Deferral
Account.

 

(b)A Participant's benefit under his or her Matching Contribution Account shall
at all times be 100% vested.

 

(c)A Participant’s benefit under his or her Two Percent Company Contribution
Account shall vest in accordance with the following schedule based on his or her
years of vesting service under the 401(k) Plan:

 

Years of Vesting Service  Vested Percentage        Less than 2   0% At least 2,
but less than 3   20% At least 3, but less than 4   40% At least 4, but less
than 5   60% 5 or more   100%

 

-8-

 

 

However, if a Participant was hired on or before February 28, 1999, his or her
vested interest in his or her Company Matching Contribution Account shall be at
all times 100%.

 

(d)Notwithstanding the foregoing, if a Participant is employed by the Company on
his or her Normal Retirement Date as defined under the 401(k) Plan, the date he
or she becomes Disabled, or the date he or she dies, his or her vested interest
in his or her Company Matching Contribution Account shall be 100%.

 

(e)Notwithstanding anything to the contrary contained in this Section, in the
event of a Change in Control, a Participant’s Two Percent Company Contribution
Account shall immediately become 100% vested (if not already vested in
accordance with the above vesting schedule).

 

(f)Notwithstanding the previous subsections, the vesting schedule for a
Participant’s Two Percent Company Contribution Account shall not be accelerated
to the extent that the Company determines that such acceleration would cause the
deduction limitations of Code Section 280G to become effective. In the event
that all of a Participant’s Two Percent Company Contribution Account is not
vested pursuant to such a determination, the Participant may request independent
verification of the Company’s calculations with respect to the application of
Code Section 280G. In such case, the Company must provide to the Participant
within fifteen (15) business days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”).
If the Accounting Firm’s opinion is in agreement with the Company’s
determination, the opinion shall state that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Code Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company. Notwithstanding any provision to the contrary, this Section 3.6(f)
shall not supersede any employment or other agreement between the Company and a
Participant regarding the effect of Code Section 280G on the Participant’s Two
Percent Company Contribution Account.

 

3.7Deferral Accounts and Company Contribution Accounts. The Company shall
establish a Deferral Account, a Two Percent Company Contribution Account and a
Company Matching Contribution Account for each Participant under the Plan. Each
Participant’s Deferral Account, Two Percent Company Contribution Account and
Company Matching Contribution Account shall be further divided into separate
subaccounts (“investment fund subaccounts”), each of which corresponds to an
investment fund elected by the Participant. A Participant’s Deferral Account,
Two Percent Company Contribution Account and Company Matching Contribution
Account shall be credited as follows:

 

-9-

 

 

(a)After amounts are withheld and deferred from a Participant’s Compensation
and/or Bonus Compensation, the Company shall credit the investment fund
subaccounts of the Participant’s Deferral Account with an amount equal to the
amount of Compensation and/or Bonus Compensation deferred by the Participant as
of the date that the Compensation or Bonus Compensation would have been paid to
the Participant, and the portion of the Participant’s deferred Compensation
and/or Bonus Compensation that the Participant has deemed to be invested in a
certain type of investment fund shall be credited to the investment fund
subaccount corresponding to that investment fund.

 

(b)The Company shall credit the investment fund subaccounts of the Participant’s
Two Percent Company Contribution Account and Company Matching Contribution
Account with the amounts equal to the Two Percent Company Contribution Amount
and Company Matching Contribution Amount, respectively, if any, for that
Participant, on the date or dates to be determined by the Company in its sole
discretion, and the portion of such amounts so credited that the Participant has
deemed to be invested in a certain type of investment fund shall be credited to
the investment fund subaccount corresponding to that investment fund.

 

(c)Each business day, each of the Participant’s investment fund subaccounts
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such investment fund subaccount as of the
prior day plus contributions allocated to the investment fund subaccount that
day by the rate of net gain or loss for the corresponding investment fund for
that day.

 

(d)Each of the Participant’s investment fund subaccounts shall be reduced pro
rata by the amount of any distributions made to the Participant, as of the date
of the distribution.

 

3.8Investment Elections.

 

(a)The Company shall select from time to time, in its sole and absolute
discretion, commercially available investment funds to be used to determine the
amount of earnings or losses to be credited to the Participant’s Plan accounts
under Section 3.7.

 

(b)At the time of making a deferral election, a Participant shall designate, on
a form provided by the Company, the investment fund or funds in which the
Participant’s Deferral Account attributable to deferrals of Compensation and/or
Bonus Compensation and the Participant’s Two Percent Company Contribution
Account and Company Matching Contribution Account attributable to the annual Two
Percent Company Contribution Amount and Company Matching Contribution Amount, if
any, for the Plan Year to which the deferral election relates will be deemed to
be invested for purposes of determining the amount of earnings or losses to be
allocated to that Account. The Participant may specify the deemed investment, in
whole percentage increments, in one or more of the investment funds as
communicated from time to time by the Company. A Participant may change this
investment designation by filing a change of election and making a new
designation with the Company at such time as provided by the Company and in
accordance with the procedures established by the Company from time to time.

 

-10-

 

 

(c)Notwithstanding any other provision of the Plan that may be interpreted to
the contrary, the investment funds selected by the Company or designation of
investment funds by a Participant shall not be considered or construed in any
manner as an actual investment of the Participant. In the event that the Company
or the trustee of the Trust, in its sole and absolute discretion, shall invest
funds in any or all of the selected investment funds, no Participant shall have
any rights in or to such investments. Without limiting the foregoing, a
Participant’s Account Balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Company or
the Trust; the Participant shall remain at all times an unsecured creditor of
the Company.

 

3.9FICA and Other Taxes.

 

(a)Deferral Amounts. For each Plan Year in which a Net Deferral Amount is being
withheld from a Participant, the Company shall withhold from that portion of the
Participant’s Compensation and Bonus Compensation that is not being deferred, in
a manner determined by the Company, the Participant’s share of FICA and other
employment taxes on such Net Deferral Amount. If necessary, the Company may
reduce the Net Deferral Amount in order to comply with this subsection (a).

 

(b)Company Contributions. When a Participant becomes vested in a portion of his
or her Two Percent Company Contribution Account, the Company shall withhold from
the Participant’s Compensation and Bonus Compensation that is not deferred, in a
manner determined by the Company, the Participant’s share of FICA and other
employment taxes. If necessary, the Company may reduce the vested portion of the
Participant’s Two Percent Company Contribution Account in order to comply with
this subsection (b).

 

(c)Distributions. The Company, or the trustee of the Trust, shall withhold from
any payments made to a Participant under the Plan all federal, state and local
income, employment and other taxes required to be withheld by the Company, or
the trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

 

-11-

 

 

ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies

 

4.1Short-Term Payout. In connection with each deferral election under the Plan,
a Participant may elect to receive a Short-Term Payout from the Plan with
respect to all or a portion of the Net Deferral Amount. The Short-Term Payout
shall be a lump sum payment in an amount that is equal to the portion of the Net
Deferral Amount that the Participant elected to have distributed as a Short-Term
Payout, plus amounts credited or debited in the manner provided in Section 3.7
above on that amount, calculated as of the close of business on or around the
date on which the Short-Term Payout becomes payable, as determined by the
Company in its sole discretion. Subject to the terms and conditions of the Plan,
each Short-Term Payout elected shall be paid out during a sixty (60) day period
commencing immediately after the last day of any Plan Year designated by the
Participant. The Plan Year designated by the Participant must be at least five
(5) Plan Years after the Plan Year in which the Net Deferral Amount is actually
deferred. By way of example, if a Short-Term Payout is elected for Net Deferral
Amounts that are deferred in the Plan Year commencing January 1, 2013, the
Short-Term Payout would become payable during a sixty (60) day period commencing
January 1, 2018.

 

4.2Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, any Net Deferral Amount, plus amounts
credited or debited thereon, that is subject to a Short-Term Payout election
under Section 4.1 shall not be paid in accordance with Section 4.1 but shall be
paid in accordance with Article 5.

 

4.3Payout/Cancellation for Unforeseeable Financial Emergencies. If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Company to receive a partial or full payout from the Plan. The
payout shall not exceed the lesser of the Participant’s vested Account Balance,
calculated as if such Participant were receiving a Plan Benefit, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the payout, after
taking into account the extent to which such Unforeseeable Financial Emergency
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent such
liquidation would not itself cause severe financial hardship), or by cessation
of deferrals under the Plan. A Participant experiencing an Unforeseeable
Financial Emergency may also petition for a cancellation of his or her deferral
election in effect under the Plan. If, subject to the sole discretion of the
Company, the petition for a cancellation and/or payout is approved, cancellation
shall take effect upon the date of approval and any payout shall be made within
sixty (60) days of the date of approval. In the event of any such cancellation,
the deferral election under the Plan made by the Participant next following the
cancellation of his or her deferral election due to an Unforeseeable Financial
Emergency shall be treated as an initial deferral election with respect to
Compensation earned after the date on which the election is effective, in
accordance with Treasury Regulations §1.409A-2(a) and subject to the
requirements of Article 3 hereunder, but shall in no event be treated as an
election with respect to the first Plan Year with respect to which the
Participant is eligible to participate in the Plan.

 

-12-

 

 

ARTICLE 5
Benefits

 

5.1Plan Benefit. A Participant who experiences a Regular Separation from Service
shall receive, as the Plan benefit, the vested portion of his or her Account
Balance (the “Plan Benefit”).

 

(a)Payment Commencement Date for a Regular Separation from Service. A
Participant shall designate on each Election Form the time as of which payment
of his or her Plan Benefit with respect to the Compensation or Bonus
Compensation deferred pursuant to such Election Form is to commence in the event
of a Regular Separation from Service as one of the following alternatives. The
Participant either may select:

 

(1)The last day of the month following the Participant’s Termination Date,
except that, in the case of a Key Employee, that date shall be the last day of
the month in which occurs the six (6) month anniversary of his or her
Termination Date; or

 

(2)January 31 of any of the five (5) calendar years following the year that
includes the Participant’s Termination Date, except that, in the case of a Key
Employee, the first payment shall be made as of the later of (x) the selected
January 31, or (y) the last day of the month in which occurs the six (6) month
anniversary of his or her Termination Date.

 

In addition, if a payment commencement date under this Section is not
established at the time a Participant submits his or her deferral Election Form,
his or her Plan Benefit with respect to the Compensation or Bonus Compensation
deferred pursuant to such Election Form shall be paid as a lump sum as of the
last day of the month in which occurs the six (6) month anniversary of the
Participant’s Termination Date.

 

With respect to a Key Employee who experiences a Separation from Service, unless
the Company determines otherwise in accordance with Code Section 409A, the
payments to which the Key Employee would otherwise be entitled during the period
between his or her Termination Date and the payment commencement date determined
in accordance with this Section 5.1(a) shall be accumulated and paid on the
payment commencement date.

 

-13-

 

 

(b)Form of Benefit for a Regular Separation from Service. A Participant shall
elect on each Election Form to receive the Plan Benefit with respect to the
Compensation or Bonus Compensation deferred pursuant to such Election Form in a
lump sum or pursuant to an Annual Installment Method over 2 years to 10 years.
If a Participant does not make any election with respect to the payment of the
Plan Benefit, then such benefit shall be payable in a lump sum.

 

(c)Death Prior to Completion of Benefit Payment. If a Participant dies after his
or her Regular Separation from Service but before the Plan Benefit is paid in
full, the Participant’s unpaid Plan Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary over the remaining number of years and in
the same amounts as that benefit would have been paid to the Participant had the
Participant survived.

 

(d)Small Plan Benefit. Notwithstanding any provision to the contrary in this
Plan, if the vested portion of the Participant’s Account Balance at the time of
his or her Regular Separation from Service is less than $10,000, payment of his
or her Plan Benefit shall be paid in a lump sum on or before the later of (i)
December 31 of the calendar year in which occurs the Participant’s Separation
from Service or (ii) the date 2-1/2 months after the Participant’s Separation
from Service.

 

5.2Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall receive
a Pre-Retirement Survivor Benefit equal to the Participant’s Account Balance if
the Participant dies before he or she experiences a Regular Separation from
Service or receiving the Disability Benefit described in Section 5.3. A
Participant’s Beneficiary shall receive the Pre-Retirement Survivor Benefit in a
lump sum. The lump sum payment shall be made no later than 60 days after the
last day of the Plan Year in which the Company is provided with proof that is
satisfactory to the Company of the Participant’s death.

 

5.3Disability Benefit. A Participant who while still an Employee is deemed
Disabled shall, for benefit purposes under the Plan, be deemed to have
experienced a Separation from Service as soon as practicable after such
Participant is determined to be Disabled, in which case the Participant shall
receive a Disability Benefit equal to the vested portion of his or her Account
Balance. The Disability Benefit shall be paid in a lump sum within sixty (60)
days of the Participant’s deemed Separation from Service, or, if the Participant
is a Key Employee, as of the last day of the month in which occurs the six (6)
month anniversary of the date of the Participant’s Separation from Service.

 

5.4Change in Time or Form of Payment. Notwithstanding the method of payment for
the Plan Benefit elected by a Participant on an Election Form with respect to
the Compensation or Bonus Compensation deferred pursuant to such Election Form,
the Participant may elect to change the time or form of such payment under a
subsequent election only if the following requirements are met:

 

-14-

 

 

(a)The subsequent election may not take effect until at least twelve (12) months
after the date on which the subsequent election is made.

 

(b)The subsequent election may not be made less than twelve (12) months prior to
the date of the first scheduled payment under the current election.

 

(c)The first payment with respect to which the subsequent election is made must
be deferred for a period of not less than five (5) years from the date such
payment would otherwise have been made.

 

(d)The subsequent election may not accelerate the time of any payment.

 

The form of payment elected in a subsequent election also must be an election of
the form and timing of payment that could have been made under Section 4.1 or
Section 5.1 by the Participant at the time of original election. For purposes of
this Section 5.4, installment payments elected by a Participant under the Plan
shall be treated as a single payment to be made on the payment date for the
first installment payment.

 

5.5Limitation on Key Employees. Notwithstanding any other provision of the Plan
to the contrary, the payment of a Plan Benefit or Disability Benefit with
respect to a Participant who is a “key employee” within the meaning of Code
Section 416(i)(1), if at that time any stock of the Company is publicly traded
on an established securities market or otherwise, shall not be made within six
(6) months following his or her Separation from Service, except in the event of
death.

 

ARTICLE 6
Beneficiary Designation

 

6.1Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a Beneficiary upon the death of a
Participant. The Beneficiary designated under the Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.

 

6.2Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Company. A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Company’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Company of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Company shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Company prior to
his or her death.

 

-15-

 

 

6.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Company.

 

6.4No Beneficiary Designation. If a Participant fails to designate a Beneficiary
as provided in Sections 6.1, 6.2 and 6.3 above or if all Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s Beneficiary shall be deemed to be
his or her surviving spouse. If the Participant has no surviving spouse, the
benefits remaining under the Plan to be paid to a Beneficiary shall be payable
to the Participant’s estate.

 

6.5Doubt as to Beneficiary. If the Company has any doubt as to the proper
Beneficiary to receive payments pursuant to the Plan, the Company shall have the
right, exercisable in its discretion, to cause the Company to withhold such
payments until this matter is resolved to the Company’s satisfaction.

 

6.6Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company from all further
obligations under the Plan with respect to the Participant.

 

ARTICLE 7
Leave of Absence

 

7.1Paid Leave of Absence. If a Participant is authorized by the Company or its
Affiliate for any reason to take a paid leave of absence from the employment of
the Company or its Affiliate (as applicable) and such leave of absence does not
constitute a Separation from Service, the Participant shall continue to be
considered employed by the Company or its Affiliate and the Net Deferral Amount
shall continue to be withheld during such paid leave of absence in accordance
with Sections 3.1 and 3.2.

 

7.2Unpaid Leave of Absence. If a Participant is authorized by the Company or its
Affiliate for any reason to take an unpaid leave of absence from the employment
of the Company or its Affiliate (as applicable) and such leave of absence does
not constitute a Separation from Service, the Participant shall continue to be
considered employed by the Company or its Affiliate and the Participant shall be
excused from making deferrals until the Participant returns to a paid employment
status. Upon such return, deferrals shall resume for the remaining portion of
the Plan Year in which the return occurs, based on the deferral election, if
any, made for that Plan Year. If no election was made for that Plan Year, no
deferral shall be withheld.

 

-16-

 

 

ARTICLE 8
Termination, Amendment or Modification

 

8.1Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan, in its sole
discretion, in whole or in part, and for any reason, by action of the Company.
The Company may terminate the Plan with respect to the Participants employed or
formerly employed by the Company, as follows:

 

(a)Partial Termination. The Company, in its sole discretion, may partially
terminate the Plan by not accepting any additional deferral elections under the
Plan. If such a partial termination occurs, the Plan shall continue to operate
and be effective with regard to deferral elections properly completed and filed
prior to the effective date of such partial termination.

 

(b)Complete Termination. The Company, in its sole discretion, may completely
terminate the Plan by not accepting any additional deferral elections, and by
terminating all existing Plan deferrals. In the event of complete termination,
the Plan shall cease to operate and, to the extent permitted by Section 409A of
the Code and subject to the rules thereunder, the Company shall distribute each
vested Account Balance to the appropriate Participant.

 

8.2Amendment. The Company may, at any time, amend or modify the Plan in whole or
in part by the action of the Company; provided, however, that: (i) no amendment
or modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a Regular
Separation from Service as of the effective date of the amendment or
modification, except that the Company may change the investment funds to be
applied prospectively, and (ii) no amendment or modification of this Section 8.2
of the Plan shall be effective. The amendment or modification of the Plan shall
not affect any Participant or Beneficiary who has become entitled to the payment
of benefits under the Plan as of the date of the amendment or modification. The
Company specifically reserves the right to amend the Plan to conform the
provisions of the Plan to the guidance issued by the Secretary of the Treasury
with respect to Code Section 409A, in accordance with such guidance.

 

8.3Effect of Payment. The full payment of the applicable benefit under
Articles 4 or 5 of the Plan shall completely discharge all obligations to a
Participant and his or her Beneficiaries under the Plan.

 

-17-

 

 

ARTICLE 9
Administration

 

9.1Administrative Duties. To the extent that ERISA applies to the Plan, the
Company shall be the “named fiduciary” of the Plan and the “plan administrator”
of the Plan. The Company shall be responsible for the general administration of
the Plan. The Company will, subject to the terms of the Plan, have the authority
to: (i) approve for participation employees who are recommended for
participation by the President and Chief Executive Officer of the Company, (ii)
adopt, alter, and repeal administrative rules and practices governing the Plan,
(iii) interpret the terms and provisions of the Plan, and (iv) otherwise
supervise the administration of the Plan. All decisions by the Company will be
made with the approval of not less than a majority of the members of its Board
of Directors. The Company may delegate any of its authority to any other person
or persons that it deems appropriate.

 

9.2Agents. In the administration of the Plan, the Company may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to the Company.

 

9.3Binding Effect of Decisions. All decisions by the Company, and by any other
person or persons to whom the Company has delegated authority, shall be final
and conclusive and binding upon all persons having any interest in the Plan.

 

9.4Indemnity of Company. The Company shall indemnify and hold any Employee to
whom the duties of the Company may be delegated against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to the Plan, except in the case of willful misconduct by the
Company or any such Employee.

 

9.5Information. To perform its functions, any person or persons who the Company
has deemed appropriate to administer the Plan shall supply full and timely
information on all matters relating to the compensation of its Participants, the
date and circumstances of the retirement, the Disabled status, death or other
Separation from Service of its Participants, and such other pertinent
information as the Company may reasonably require.

 

ARTICLE 10
Other Benefits and Agreements

 

10.1Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

-18-

 

 

ARTICLE 11
Claims Procedures

 

11.1Initial Claim. If a Participant believes he or she is entitled to payments
under the Plan which have not been paid or have been paid in a lesser amount,
the Participant may submit a written claim to the Senior Vice President of Human
Resources for the Company. If the Senior Vice President of Human Resources
determines that the claim should be denied, written notice of the decision will
be furnished to the Participant within a reasonable period of time. This notice
will set forth in clear and precise terms the specific reasons for the denial,
specific reference to pertinent Plan provisions on which the denial is based, a
description of additional material or information necessary for the Participant
to perfect the claim, and an explanation of the Plan’s review procedure. The
written notice shall be given to the Participant within ninety (90) days after
receipt of the claim, unless special circumstances require an extension of time
for processing the claim, in which case a decision will be rendered and written
notice furnished within one hundred eighty (180) days after receipt of the
claim. A written notice of such extension of time indicating the special
circumstances and expected date of decision will be furnished to the Participant
within the initial ninety (90) day period.

 

11.2Claims Appeal. The Participant may, within sixty (60) days after receiving
notice denying the claim, request a review of the decision by written
application to the committee established by the Company to review appeals under
this Plan (the “Review Panel”). The Participant may also review pertinent
documents and submit issues and comments in writing. A written decision on the
appeal will be made by the Review Panel not later than sixty (60) days after
receipt of the appeal, unless special circumstances require an extension of
time, in which case a decision will be rendered within a reasonable period of
time, but in no event later than one hundred twenty (120) days after receipt of
the appeal. A written notice of such extension of time will be furnished to the
Participant before such extension begins. The decision will include the specific
reason(s) for the decision and the specific reference(s) to the pertinent plan
provisions on which the decision is based. The decision will be final. The
Participant’s Beneficiary also may use the claim procedures set forth in Section
11.1 and this Section.

 

ARTICLE 12
Trust

 

12.1Establishment of the Trust. The Company may establish one or more
irrevocable Trusts to which the Company may transfer such assets as the Company
determines in its sole discretion to assist in meeting its obligations under the
Plan.

 

12.2Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
Participants and the creditors of the Company to the assets transferred to the
Trust.

 

-19-

 

 

12.3Distributions from the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under the Plan.

 

ARTICLE 13
Miscellaneous

 

13.1Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

13.2Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under the Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

13.3Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

 

13.4Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

13.5Not a Contract of Employment. The terms and conditions of the Plan shall not
be deemed to constitute a contract of employment between the Company or any
Affiliate and the Participant, either expressed or implied. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in the Plan shall be deemed to give a Participant the right
to be retained in the service of the Company or any Affiliate, or to interfere
with the right of the Company or any Affiliate to discipline or discharge the
Participant at any time.

 

-20-

 

 

13.6Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Company by furnishing any and all information requested by
the Company and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Company may deem necessary.

 

13.7Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

13.8Captions. The captions of the articles, sections and paragraphs of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

13.9Governing Law. Subject to ERISA, the provisions of the Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.

 

13.10Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

 

Colfax Corporation
8170 Maple Lawn Blvd.

Suite 180

Fulton, MD 20759

 

Attn: Director, Global Compensation & Benefits

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

-21-

 

 

13.11Successors. The provisions of the Plan shall bind and inure to the benefit
of the Company and its successors and assigns and the Participant and the
Participant’s Beneficiaries.

 

13.12Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

13.13Validity. In case any provision of the Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 

13.14Incompetent. If the Company determines in its discretion that a benefit
under the Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Company may direct payment of such benefit to the guardian, legal representative
or person having the care and custody of such minor, incompetent or incapable
person. The Company may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 

13.15Court Orders. The Company shall comply with domestic relations orders (as
defined in Code Section 414(p)(1)(B)), pursuant to which a court has determined
that a spouse or former spouse of a Participant has an interest in the
Participant's benefits under the Plan, and other court orders that do not
contravene the requirements of Section 409A of the Code.

 

13.16Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.

 

13.17Distribution in the Event of Income Inclusion Under Code Section 409A. The
Company intends for the Plan to comply with and be construed in accordance with
Code Section 409A, but this is not a guarantee. In the event that it is
determined that the Plan does not comply with Section 409A, if any portion of a
Participant’s Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to
comply with the requirements of Code Section 409A and related Treasury
Regulations, the Company may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

 

-22-

 

 

13.18Deduction Limitation on Benefit Payments. If the Company reasonably
anticipates that the Company’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treasury Regulations §1.409A-2(b)(7)(i), payment
shall be delayed as deemed necessary to ensure that the entire amount of any
distribution from this Plan is deductible. Any amounts for which distribution is
delayed pursuant to this Section shall continue to be credited/debited with
additional amounts in accordance with Section 3.7. The delayed amounts (and any
amounts credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Company reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Key Employee, then to the extent deemed necessary to comply with Treasury
Regulations §1.409A-3(i)(2), the delayed payment shall not made before the end
of the six-month period following such Participant’s Separation from Service.

 

13.19No Acceleration of Benefits. The acceleration of the time or schedule of
any payment under the Plan is not permitted, except as provided in regulations
by the Secretary of the Treasury.

 

13.20Compliance with Code Section 409A. The Plan is intended to provide for the
deferral of compensation in accordance with Code Section 409A for compensation
earned, vested, or deferred after December 31, 2004.

 

IN WITNESS WHEREOF, the Company has signed this Colfax Corporation Amended and
Restated Excess Benefit Plan, effective January 1, 2013.

 

-23-

 

 

  COLFAX CORPORATION         /s/ William Rothenbach         By: William
Rothenbach         Title: SVP, Human Resources

 

-24-

 

